 

Exhibit 10.1

VOTING, CONSIDERATION ELECTION AND LOCK-UP AGREEMENT

THIS VOTING, CONSIDERATION ELECTION AND LOCK-UP AGREEMENT (“Agreement”) is dated
as of January         , 2015, by and between Radiant Logistics, Inc., a
corporation incorporated under the laws of the State of Delaware (“Parent”),
Radiant Global Logistics ULC, an unlimited liability company incorporated under
the laws of the Province of British Columbia and indirect, wholly-owned
subsidiary of Parent (“Purchaser”), and                     (“Shareholder”).

WHEREAS, Shareholder is the beneficial owner of certain common shares (the
“Company Common Shares”) of Wheels Group, Inc. (the “Company”), as described
more particularly on Schedule A hereto (together with any additional Company
Common Shares acquired after the date hereof, the “Subject Shares”);

WHEREAS, Parent and Purchaser are, concurrently herewith, entering into an
arrangement agreement (as the same may be amended from time to time, the
“Arrangement Agreement”) with the Company, which provides for, among other
things, upon the satisfaction of the conditions in the Arrangement Agreement,
the acquisition by Purchaser of all of the issued and outstanding shares of the
Company, pursuant to and in the manner provided for by the plan of arrangement
(the “Plan of Arrangement”);

WHEREAS, this Agreement sets out the terms and conditions of the agreement of
Shareholder to, among other things: (i) vote or cause to be voted the Subject
Shares in favour of the Arrangement Resolution (as defined in the Arrangement
Agreement), (ii) subject to the Minority Shareholder Priority Election (as
defined in the Plan of Arrangement), elect to receive 20% of the consideration
for the Subject Shares in Share Consideration (as defined in the Plan of
Arrangement) and 80% of the consideration for the Subject Shares in Cash
Consideration (as defined in the Plan of Arrangement), (iii) not transfer the
Subject Shares prior to the Effective Time (as defined in the Arrangement
Agreement), nor transfer the Radiant Shares issued to Shareholder at the
Effective Time in exchange for the Subject Shares for the period of time set
forth herein, and (iv) abide by the other restrictions and covenants set forth
herein;

WHEREAS, Parent and Purchaser are relying on the covenants, representations and
warranties of Shareholder set forth in this Agreement in connection with
Parent’s and Purchaser’s execution and delivery of the Arrangement Agreement;

NOW, THEREFORE, this Agreement witnesses that, in consideration of the premises
and the covenants and agreements herein contained, the parties hereto agree as
follows:

Article 1

Interpretation

1.1 All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Arrangement Agreement. All
references herein to the Arrangement Agreement or any portion thereof refer to
the Arrangement Agreement as amended, modified, restated or waived. The word
“it” in reference to the Shareholder is used as a generic identifier and shall
be deemed to mean “he” or “she” or words of similar import, as applicable.

Article 2

COVENANTS OF THE SHAREHOLDER

2.1 The Shareholder hereby covenants and irrevocably agrees that the Shareholder
shall, from the date hereof until the earlier of (i) the Effective Time, and
(ii) the termination of this Agreement pursuant to Article 8, except as
permitted by this Agreement or the Arrangement Agreement:

(a) not option for sale, offer, sell, assign, transfer, exchange, dispose of,
pledge, encumber, grant a security interest in, hypothecate or otherwise convey
any of the Subject Shares, or any right or interest therein (legal or
equitable), to any Person or agree to do any of the foregoing, other than
pursuant to the Arrangement Agreement;

(b) not grant any proxy, power of attorney or other right to vote the Subject
Shares, or enter into any voting agreement, voting trust, vote pooling or other
agreement with respect to the right to vote, call meetings of the Company’s
shareholders or give consents or approval of any kind with respect to any of the
Subject Shares or agree to do any of the foregoing;

(c) not vote or cause to be voted any of the Subject Shares in respect of any
proposed action by the Company in a manner which might reasonably be expected to
prevent or materially delay the successful completion of the Arrangement or the
other transactions contemplated by the Arrangement Agreement;

(d) Shareholder will not exercise any Dissent Rights; and

 

--------------------------------------------------------------------------------

 

(e) Shareholder will not exercise any options to purchase Company Common Shares
that it may hold, if any.

2.2 Notwithstanding any other provision of this Agreement, Parent and Purchaser
hereby agree and acknowledge that:

(a) the Shareholder is bound hereunder solely in its capacity as a
securityholder of the Company and that the provisions hereof shall not be deemed
or interpreted to bind the Shareholder in its capacity as a director or officer
of the Company (if the Shareholder holds such office); and

(b) nothing in this Agreement will prevent Shareholder or any of its
Representatives from acting in accordance with the exercise of his or her
fiduciary duties or duty to act in the best interests of the Company as a
director or officer of the Company and/or the Company’s subsidiaries, after
considering the advice of counsel.

Article 3

AGREEMENT TO VOTE IN FAVOUR OF THE ARRANGEMENT RESOLUTION

3.1 The Shareholder hereby covenants and irrevocably agrees that it shall, from
the date hereof until the earlier of (i) the Effective Time, and (ii) the
termination of this Agreement pursuant to Article 8, except as permitted by this
Agreement:

(a) to vote or to cause to be voted the Subject Shares at the Company Meeting
(or any adjournment or postponement thereof) in favour of the Arrangement
Resolution and any other matter necessary for the consummation of the
Arrangement and the other transactions contemplated by the Arrangement
Agreement;

(b) no later than five (5) Business Days prior to the date of the Company
Meeting, the Shareholder shall deliver or cause to be delivered a duly executed
proxy or proxies directing the holder of such proxy or proxies to vote in favour
of the Arrangement Resolution and/or any other matter necessary for the
consummation of the Arrangement and the other transactions contemplated by the
Arrangement Agreement; and

(c) such proxy or proxies shall name those individuals as may be designated by
the Company in the Circular and shall not be revoked without the written consent
of Parent and Purchaser.

3.2 The Shareholder hereby irrevocably appoints Doug Tozer as its
attorney-in-fact, with full authority in the place and stead of the Shareholder
and in the name of the Shareholder, to vote the Subject Shares in accordance
with Section 3.1 and/or to execute and deliver a proxy or proxies in accordance
with Section 3.1 above.

Article 4

AGREEMENT TO ELECT SHARE CONSIDERATION

4.1 The Shareholder hereby covenants and agrees to elect, in accordance with the
procedures set forth in Section 3.2 of the Plan of Arrangement, to receive the
Share Consideration in respect of 20% of the Subject Shares and the Cash
Consideration in respect of the remaining 80% of the Subject Shares, subject to
a reduction in such amount due to the proration in accordance with Section 3.3
of the Plan of Arrangement.

4.2 The Shareholder hereby irrevocably appoints Doug Tozer as its
attorney-in-fact, with full authority in the place and stead of the Shareholder
and in the name of the Shareholder, to make the election with respect to the
Subject Shares in accordance with Section 4.1 above.

Article 5

POST-CLOSING LOCK-UP AGREEMENT

5.1 The Shareholder agrees that the Radiant Shares issued to Shareholder at the
Effective Time in exchange for the Subject Shares in connection with the
Arrangement, including any shares issued in connection with any stock split,
stock dividend, recapitalization, reorganization, or the like that occurs
following the Effective Time (collectively, the “Lock-Up Shares”), shall be
subject to the restrictions and obligations as set forth in this Article 5.

5.2 The Shareholder shall not, without the prior written consent of Parent and
Purchaser, directly or indirectly, or publicly announce an intention to, offer,
sell, pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of any Lock-Up Shares or enter into any Hedging
Transaction (as defined below) relating to the Lock-Up Shares (each of the
foregoing referred to as a “Disposition”), except after the one (1) year
anniversary of the Effective Time.

5.3 The foregoing restrictions are expressly intended to preclude the
Shareholder from engaging in any Hedging Transaction or other transaction which
is designed to or reasonably expected to lead to or result in a Disposition even
if the securities would be disposed of by someone other than the Shareholder.

2

--------------------------------------------------------------------------------

 

5.4 “Hedging Transaction” means any short sale (whether or not against the box)
or any purchase, sale or grant of any right (including, without limitation, any
put or call option) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Lock-Up Shares.

5.5 Notwithstanding any other provision of this Article 5, the Shareholder may
transfer any or all of the Lock-Up Shares (i) by gift or to any member of the
immediate family of the Shareholder or to any trust or partnership for the
direct or indirect benefit of the Shareholder or the immediate family of the
Shareholder (including by will or intestate succession), provided that any such
transfer shall not involve a disposition for value, (ii) to any affiliates,
associates, limited partners, members or shareholders of the Shareholder, and
(iii) pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction made to all holders of Radiant Shares involving a
change of control of Parent; provided, however, that in any such case it shall
be a condition to the transfer pursuant to clauses (i) and (ii) above, that the
transferee executes an agreement stating that the transferee is receiving and
holding the Lock-Up Shares subject to the provisions of this Agreement and there
shall be no further transfer of such Lock-Up Shares except in accordance with
this Agreement.

5.6 Without limiting the restrictions or obligations herein, any Disposition by
the Shareholder shall remain at all times subject to applicable securities laws.

The Shareholder agrees that Parent and/or Purchaser may place an appropriate
restrictive legend on the stock certificates representing the Lock-Up Shares
issued to the Shareholder to indicate that such shares are subject to the terms
of this Agreement. Parent and Purchaser each agrees that it will (or will
instruct the transfer agent to) promptly remove such restrictive legend upon the
termination of this Agreement and that the Parent and Purchaser shall pay all
costs associated with such removal (including all reasonable legal and broker
fees of the Shareholder).

Article 6

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

6.1 Except as set forth in that certain Voting Trust Agreement, dated
December 31, 2011, between the Shareholder, the Company, Doug Tozer, as voting
trust, and certain other shareholders of the Company, the Shareholder
represents, warrants and, where applicable, covenants to Parent and Purchaser as
follows, and acknowledges that Parent and Purchaser are relying upon these
representations, warranties and covenants in connection with the entering into
of this Agreement and the Arrangement Agreement:

(a) the Shareholder has the capacity and has received all requisite approvals to
execute and delivery this Agreement and to perform its obligations hereunder;

(b) this Agreement has been duly executed and delivered by the Shareholder and,
assuming the due authorization, execution and delivery by Parent and Purchaser,
constitutes a legal, valid and binding obligation, enforceable by Parent and
Purchaser against the Shareholder in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other Laws relating to or affecting the availability of equitable remedies and
the enforcement of creditors’ rights generally and general principles of equity
and public policy and to the qualification that equitable remedies such as
specific performance and injunction may be granted only in the discretion of a
court of competent jurisdiction;

(c) the Shareholder is, directly or indirectly, the beneficial owner of the
Subject Shares;

(d) the Shareholder has the right to vote or the ability to cause to vote all
the Subject Shares and all the Subject Shares shall, immediately prior to the
Effective Time, directly or indirectly, be beneficially owned by the Shareholder
with good and marketable title thereto, free and clear of any and all mortgages,
liens, charges, restrictions, security interests, adverse claims, pledges,
encumbrances and demands or rights of others of any nature or kind whatsoever;

(e) the Shareholder is not party to any agreement for the sale, disposition,
transfer or voting of any of the Subject Shares, except this Agreement;

(f) none of the execution and delivery by the Shareholder of this Agreement or
the completion or performance of the transactions contemplated hereby or the
compliance by the Shareholder with the Shareholder’s obligations hereunder will
result in a material breach of or constitute a material default under any
provision of (i) any agreement or instrument to which the Shareholder is a party
or by which the Shareholder or any of the Shareholder’s property or assets is
bound, (ii) any judgment, decree, order or award of any Governmental Authority
against the Shareholder, or (iii) any law, statute, ordinance, regulation or
rule applicable to the Shareholder, except in each case as would not reasonably
be expected, either individually or in the aggregate, to materially impair the
ability of the Shareholder to perform its obligations hereunder;

(g) as of the date hereof, the Subject Shares are the only Company Common Shares
owned by the Shareholder; and

(h) there are no legal proceedings in progress or pending before any
Governmental Authority or, to the knowledge of the Shareholder, threatened
against the Shareholder or its affiliates that would reasonably be expected,
either individually or in the aggregate, to materially impair the ability of the
Shareholder to enter into this Agreement and to perform its obligations
hereunder.

3

--------------------------------------------------------------------------------

 

Article 7

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

7.1 Each of Parent and Purchaser represents, warrants and, where applicable,
covenants to the Shareholder as follows and acknowledges that the Shareholder is
relying upon these representations, warranties and covenants in connection with
the entering into of this Agreement:

(a) Parent has been duly formed and is validly existing under the laws of the
State of Delaware and has the requisite corporate power and authority to conduct
its business as it is now being conducted and to enter into this Agreement and
to perform its obligations hereunder. Purchaser has been duly organized and is
validly existing and in good standing under the Laws of British Columbia. Parent
owns, directly or indirectly, all of the issued and outstanding shares of
Purchaser;

(b) the execution and delivery of this Agreement and the completion by Parent
and Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or limited liability company action of
Parent and Purchaser and no other corporate proceedings on the part of Parent or
Purchaser, as the case may be, are necessary to authorize the execution and
delivery by it of this Agreement or the completion by Parent and Purchaser of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by each of Parent and Purchaser and constitutes the legal, valid and
binding obligation of Parent and Purchaser enforceable against each of them in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and other laws relating to or affecting the
availability of equitable remedies and the enforcement of creditors’ rights
generally and general principles of equity and public policy and to the
qualification that equitable remedies such as specific performance and
injunction may be granted only in the discretion of a court of competent
jurisdiction; and

(c) none of the execution and delivery by Parent or Purchaser of this Agreement
or the completion or performance of the transactions contemplated hereby or the
compliance by Parent or Purchaser with its obligations hereunder will result in
a breach of or constitute a default (with or without notice of lapse of time or
both) under any provision of (i) the constating documents of Parent or
Purchaser, (ii) any agreement or instrument to which Parent or Purchaser is a
party or by which Parent or Purchaser or any of their property or assets is
bound, (iii) any judgment, decree, order or award of any Governmental Authority,
or (iv) any law, statute, ordinance, regulation or rule applicable to Parent or
Purchaser in the context of the Arrangement or this Agreement.

Article 8

TERMINATION

8.1 This Agreement shall be terminated automatically without any required notice
upon the earliest of:

(a) the date upon which Parent and Purchaser and the Shareholder mutually agree
to terminate this Agreement; or

(b) the termination of the Arrangement Agreement in accordance with its terms;
or

(c) unless extended by mutual agreement of the Shareholder, on the one hand, and
the Parent, on the other hand, this Agreement shall automatically terminate on
the Outside Date if the Effective Time has not yet occurred.

8.2 In the case of any termination of this Agreement pursuant to Section 8.1,
this Agreement shall terminate and be of no further force or effect.
Notwithstanding anything else contained herein, such termination shall not
relieve any party from liability for any breach of this Agreement by the party
prior to such termination.

Article 9

DISCLOSURE

9.1 The Shareholder (i) consents to the details of this Agreement being set out
in the Circular and this Agreement being made publicly available, including by
filing on SEDAR and EDGAR, as may be required pursuant to applicable securities
laws, (ii) consents to and authorizes the publication and disclosure by Parent
and Purchaser and the Company of its identity and holding of Subject Shares, the
nature of its commitments and obligations under this Agreement and any other
information, in each case that Parent and Purchaser or the Company reasonably
determines is required to be disclosed by applicable Law in any press release,
the Circular or any other disclosure document in connection with the Arrangement
and any transactions contemplated by the Arrangement Agreement, (iii) agrees
promptly to give to Parent and Purchaser and the Company any information either
may reasonably require for the preparation of any such disclosure documents and
(iv) agrees to promptly notify Parent and Purchaser and the Company of any
required corrections with respect to any written information supplied by it
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect. Except as contemplated by the immediately preceding sentence and as
otherwise required by applicable Laws or by any Governmental Authority or in
accordance with the requirements of any stock exchange, no party shall make any
public announcement or statement with respect to this Agreement without the
approval of the other, which shall not be unreasonably withheld or delayed.

4

--------------------------------------------------------------------------------

 

Article 10

GENERAL

10.1 This Agreement shall become effective upon execution and delivery hereof by
the Shareholder.

10.2 The Shareholder, Parent and Purchaser shall, from time to time, promptly
execute and deliver all such further documents and instruments and do all such
acts and things as the other party may reasonably require to effectively carry
out the intent of this Agreement.

10.3 This Agreement shall not be assignable by any party without the prior
written consent of the other parties. This Agreement shall be binding upon and
shall enure to the benefit of and be enforceable by each of the parties hereto
and their respective successors and permitted assigns.

10.4 Time shall be of the essence of this Agreement.

10.5 Any notice or other communication required or permitted to be given
hereunder shall be sufficiently given if in writing, delivered or sent by
telecopier or facsimile transmission or e-mail or similar means of recorded
electronic communication:

(a)

In the case of the Shareholder:

To the address set forth on Schedule A attached hereto.

(b)

In the case of Parent:

Radiant Logistics, Inc.

405 114th Avenue, S.E.

Bellevue, WA 98004-6475

Attention: Bohn H. Crain, CEO

Facsimile No.: (425) 943-4540

E-mail: bhcrain@radiantdelivers.com

with a copy (which will not constitute notice) to:

Fox Rothschild LLP

2000 Market Street, 20th Floor

Philadelphia, PA 19103

Attention: Stephen M. Cohen, Esquire

Facsimile No.: (215) 299-2150

E-mail: smcohen@foxrothschild.com

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by any party to the others. Any
demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by facsimile or electronic communication, on the day of
transmittal thereof if given during the normal business hours of the recipient
and on the following Business Day if not given during such hours on any day.

10.6 This Agreement and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the Laws of the Province of
Ontario and the federal Laws of Canada applicable therein without giving effect
to any choice or conflict of law provision or rule (whether of the Province of
Ontario or of any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the Province of Ontario. Each of the parties
irrevocably and unconditionally (i) submits to the non-exclusive jurisdiction of
the courts of the Province of Ontario over any action or proceeding arising out
of or relating to this Agreement, (ii) waives any objection that it might
otherwise be entitled to assert to the jurisdiction of such courts and
(iii) agrees not to assert that such courts are not a convenient forum for the
determination of any such action or proceeding.

10.7 Each of the parties hereto agrees with the others that (i) money damages
may not be a sufficient remedy for any breach of this Agreement by any of the
parties, (ii) in addition to any other remedies at law or in equity that a party
may have, such party shall be entitled to seek equitable relief, including
injunction and specific performance, in the event of any breach of the
provisions of this Agreement, and (iii) any party that is a defendant or
respondent shall waive any requirement for the securing or posting of any bond
in connection with such remedy. Each of the parties hereby consents to any
preliminary applications for such relief to any court of competent jurisdiction.
The prevailing party shall be reimbursed for all costs and expenses, including
reasonable legal fees, incurred in enforcing the other party’s obligations
hereunder.

5

--------------------------------------------------------------------------------

 

10.8 If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not irremediably affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled according
to their original tenor to the extent possible.

10.9 The Company and Doug Tozer, as voting trustee, hereby grant a waiver,
pursuant to Section 5.06 of the Voting Trust Agreement, of any provisions of the
Voting Trust Agreement that would restrict the Shareholder from entering into or
carrying out the terms of this Agreement.

10.10 This Agreement constitutes the entire agreement between the parties and
supersedes all other prior agreements, understandings and undertakings, both
written and oral, among the parties with respect to the subject matter hereof.

10.11 The Shareholder confirms that such Shareholder has had the opportunity to
obtain independent legal advice regarding such Shareholder’s rights, duties and
obligations hereunder and the Shareholder has sought, or has willingly waived
the right to seek independent legal advice regarding its respective rights,
duties and obligations hereunder.

10.12 This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce more than one counterpart.

[signatures to follow]

 

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

RADIANT LOGISTICS, INC.

 

 

By:

 

  

 

 

Name: Bohn H. Crain

 

 

Title: Chairman and Chief Executive Officer

 

Radiant Global Logistics ULC

 

 

By:

 

  

 

 

Name: Bohn H. Crain

 

 

Title: Chief Executive Officer

 

SHAREHOLDER:

 

  

[Name]

 

FOR PURPOSES OF SECTION 10.9:

 

WHEELS GROUP INC.

 

 

By:

 

  

Name:

Title:

 

Doug Tozer, as Voting Trustee

 

 

 

7

--------------------------------------------------------------------------------

 

SCHEDULE A

OWNERSHIP OF COMPANY COMMON SHARES

 

Name and Address

 

Subject Shares
beneficially
owned

 

Registered
Holder if
different from
beneficial owner

 

Total number of
Subject Shares
owned or
controlled

 

 

 

 

 

 

 

 

 

8